DETAILED OFFICE ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/28/2021 has been entered.

Claims 1-62 have been cancelled by applicant. 
Claims 63-75 are pending and under examination. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 63-75 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.
The instant claims are directed to a method of modifying the production of a polypeptide of interest in a cell of an organism. The recited process comprises the steps 
The above described steps expressly recite mental and computational (mathematical) operations relied upon in the abstract analysis of sequence data. Specifically, the claims require an input of sequence data and computational/algorithmic determination of ensemble free energy value(s) therefrom. The determined ensemble free energy values are then ranked from highest value to lowest values. These ranked values are then relied upon to make a selection of the mRNA sequences from which said input sequence data was derived. The mRNA sequences encompassed by the claims are recited at a high level of generality, wherein any and all mRNA sequences are within the scope of the claimed invention.
While for a specific purpose, the selection of an mRNA from a plurality of mRNA sequences based on a computationally determined ensemble free energy values only encompasses the abstract analysis of sequence data, per se. The courts have clearly established that a method directed essentially to a series of algorithmic/mathematical procedures is not a statutory process:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

The instant claims do not integrate the identified judicial exception into a practical application. The determination and ranking of a plurality of mRNA sequences based on ensemble free energy values only produces new information characterizing the mRNA sequence. The selection of an mRNA sequence based on the inherent ensemble free energy of said mRNA sequence does not involve any specific technological improvement to the mRNA sequence itself. The claims further recite mutating the selected mRNA sequence. The manner in which the “mutating” of an mRNA sequence is performed in not modified or technologically improved based on the determined ensemble free energy value. The resultant mutated mRNA sequence itself is not modified or technologically improved in any specific way. Rather, the claims recite, at a very high level of generality, “mutating” the nucleotide sequence of the mRNA. There is no limit to the “function” of the mRNA sequence nor does the “mutating” act import any different in the unspecified “function” of said mRNA sequence. Therefore, practicing the 
The instant claims do recite additional elements beyond the judicial exception set forth above. The claims recite a step of “mutating the nucleic acid mRNA sequence.” The act of “mutating” an mRNA sequence is recited at a high level of generality and, as such, encompasses any and all well understood, routine and conventional procures for altering an mRNA sequence. The recite steps do not involve any specified modification or improvement the procedural steps involved in the act of “mutating” as sequence. The results of “mutating” an mRNA sequence results is an unspecified modification to the mRNA sequence. Therefore, the additional step of “mutating” a mRNA sequence selected based on the inherent ensemble free energy fails to introduce any additional element to the claims beyond turning to well understood, routine and conventionally applied procedures already available and practiced throughout the prior art. The instant specification at page 37, lines 1- 30 are relied upon to demonstrate that the recited step of “mutating the nucleotide sequence of the mRNA” encompass well understood, routine, and conventional procedures known and applied in the prior art for at least the past 30 years. 
The instant claims have been further amended to recite the addition step of “introducing the mutated mRNA into a plant or fungus, thereby expressing the mRNA and producing the polypeptide of interest.” Again, the results of “mutating” an mRNA sequence results is an unspecified modification to the mRNA sequence. As such, introducing “the mutated mRNA into a plant or fungus” fails to improve said “plant or fungus” in any specific or technologically significant manner. Rather, practicing the 
For these reasons, the instant claims encompass non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 05/28/2021 have been fully considered but they are not persuasive.
With regard to the rejection of claims under 35 USC 101, applicant argues that the amendments and remarks have placed the instant claims in condition for allowance. 
This is not persuasive for the reasons sets forth in the rejection above directed to the amendments made to the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S DEJONG/Primary Examiner, Art Unit 1631